Title: To Thomas Jefferson from Robert Gallagher, 26 June 1807
From: Gallagher, Robert
To: Jefferson, Thomas


                                                
                            To his Excellency The President   
                        of the United States
                     
                            
                        

                        The Petition of Robert Gallagher Humbly representeth that your Petitioner is confined in the Goal of washington County district of Columbia by a Judgment of said Court part of which Judgment has been Executed and that he is Now confined for fine and fees due to United states which he is unable to pay and that he has been Confined since the first of may 1806 that he is fully convinced of the impropriety of his Conduct and fully determined to reform and in future Lead an Honest Upright Life Hopes his Case may be considered and his body released
                  And your Petitioner will as in duty bound Pray &c.
                        
                            his 
                         
                     
                     Robert X Gallagher
                     mark 
                         
                     
                        
                    
                     I certify that the above Named Robert Gallagher has recieved the Stripes adjudged him
                                          
                  
                            Danl. Bussard
                            
                     D. Marshal
                     
                        
                  
                     June 26th. 1807
                     The Undersigned Judges of the Circuit Court of the District of Columbia, believing the material facts stated in the written petition to be true, respectfully recommend the Petition to the mercy of the President of the United States.
                                          
                  
                            
                            W. Cranch.
                     N. Fitzhugh
                     
                     Allen B Duckett
                     
                        
                  
                     Let a pardon issue
                     
                         Th: Jefferson
                     
                     
                         June 26. 07.
                  
               